

116 HR 4595 IH: Protecting Federal Agencies and Employees from Political Interference Act of 2019
U.S. House of Representatives
2019-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4595IN THE HOUSE OF REPRESENTATIVESOctober 1, 2019Ms. Norton (for herself, Mr. Raskin, and Mr. Brown of Maryland) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require that the headquarters for any agency of the Federal Government located in the National
			 Capital region shall remain in the National Capital region unless
			 relocation legislation is enacted, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Protecting Federal Agencies and Employees from Political Interference Act of 2019. 2.Agency and department headquarters located in the National Capital Region (a)HeadquartersThe headquarters for any agency of the Federal Government located in the National Capital region on the date of introduction in the House of Representatives of this Act shall remain in the National Capital region unless legislation is enacted into law approving or otherwise providing for relocation.
 (b)Employee StationsAny employee position with a duty station in the National Capital region on the date of introduction in the House of Representatives of this Act shall remain stationed in the National Capital region unless legislation is enacted into law approving or otherwise providing for relocation.
			